UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6654



JAMES PRESTON SMITH,

                                              Plaintiff - Appellant,

          versus


CHARLES HAYDEN, Judge; THOMAS D. STEVENS, PO;
DANNY R. KUHN, PO; SAM SAMPLES, PO; WILLIAM
TURNER, Att,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cv-00479)


Submitted:   January 17, 2008             Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Preston Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Preston Smith, a federal prisoner, appeals the

district court’s order accepting in part the recommendation of the

magistrate judge and denying relief on his consolidated 28 U.S.C.

§ 2241 (2000) petitions.*   We have reviewed the record and find no

reversible error. Accordingly, although we grant Smith’s motion to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.   Smith v. Hayden, No. 5:06-cv-00479 (S.D.W. Va.

Mar. 28, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      The  district   court  accepted   the  magistrate   judge’s
recommendation to characterize the petitions as successive 28
U.S.C. § 2255 (2000) motions and to dismiss them because Smith
failed to obtain authorization from this court to file successive
§ 2255 motions pursuant to 28 U.S.C. § 2244 (2000). The district
court declined, however, to accept the magistrate judge’s
recommendation to dismiss Smith’s claims as time-barred.

                               - 2 -